UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 19, 2015 BOSTON OMAHA CORPORATION (Exact name of registrant as specified in its Charter) Delaware 333-170054 27-0788438 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) (Address and telephone number of principal executive offices, including zip code) c/o Boulderado Group, LLC 292 Newbury Street, Suite 333 Boston, Massachusetts02115 (857) 256-0079 (Former name or address, if changed since last report) Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of Registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE Boston Omaha Corporation (the “Company”) is filing this Current Report on Form 8-K/A (Amendment No. 1) (the “8-K/A”) in order to amend its previously filed Current Report on Form 8-K, as filed with the Securities and Exchange Commission on June 24, 2015 (the “Initial 8-K”), in order to file certain financial statements and to furnish certain pro forma financial information pursuant to Item 9.01 of this Form 8-K/A. The Initial 8-K provided disclosure under Item 2.01 thereof regarding the June 19, 2015 closing of the Company’s acquisition of certain billboards and related assets by Link Media Alabama, LLC, which is owned byLink Holdings, LLC,which is owned by the Company.Link Media Alabama, LLC entered into an Asset Purchase Agreement with Bell Media, LLC by which Link Media Alabama, LLCacquired 35 billboards and related personal property from Bell Media, LLC and acquired the rights to lease three other billboards.The billboards and related assets are located in Alabama.Bell Media, LLC did not sell its indoor advertising business as part of the transaction.The purchase price for the acquired assets was $6,384,604 paid at closing.An additional $300,000 was subsequently paid by Link Media Alabama, LLC to Bell Media, LLC upon the receipt of certain third party consents. Item 9.01 of Form 8-K provides that with respect to transactions described pursuant to Item 2.01 of Form 8-K, the financial statements of businesses acquired may be filed, and pro forma financial information regarding such transactions may be furnished, not later than 71 calendar days after the date that the initial report on Form 8-K must be filed. As such, the Company disclosed in the Initial 8-K that it would file the required financial statements and furnish the required pro forma financial information within that time frame.The preparation of such financial statements and pro forma financial information took longer than the Company anticipated as Bell Media LLC did not maintain audited financial statements and did not segregate its billboard business from other non-billboard operating assets of Bell Media, LLC which were retained by Bell Media, LLC and not included in the assets acquired by Link Media Alabama, LLC. The Company is now providing Statements of Revenues and Direct Operating Expenses of Certain Assets Acquired from Bell Media, LLC for the twelve months ended May 31, 2015 and 2014, as well as the Statement of Assets Acquired and Liabilities Assumed from Bell Media, LLC as of June 19, 2015 along with certain pro forma information, each as described in Item 9.01 below.The financial information provided in Item 9.01 below constitutes “carve-out financial statements” submitted in accordance with the provisions of Section 2065.3 of the Securities and Exchange Commission’s Financial Reporting Manual.As a result, and as indicated in the notes to the financial statements, the financial information provided as set forth in Item 9.01 is not indicative of the financial condition or results of operations of the acquired business going forward because of the omission of various operating expenses as described in the notes to these financial statements. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Business Acquired. Attached hereto as Schedule “A” please find the Statements of Revenues and Direct Operating Expenses of Certain Assets Acquired from Bell Media, LLC for the twelve months ended May 31, 2015 and 2014.Attached hereto as Schedule “B” please find the Statement of Assets Acquired and Liabilities Assumed from Bell Media, LLC as of June 19, 2015. (b) Pro forma Financial Information. Attached hereto as Schedule “C” please find the unaudited pro forma combined balance sheet of the Company as at March 31, 2015, the unaudited pro forma combined statement of operations for the three months ended March 31, 2015, and the unaudited pro forma combined statement of operations for the year ended December 31, 2014. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON OMAHA CORPORATION Date:October 9, 2015 /s/ Alex B. Rozek Name: Alex B. Rozek Title: President(PrincipalExecutive Officer, Principal Financial Officer and Principal Accounting Officer) 3 BOSTON OMAHA CORPORATION SCHEDULE A STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES OF CERTAIN ASSETS ACQUIRED FROM BELL MEDIA, LLC FOR TWELVE MONTHS ENDED MAY 31, 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Boston Omaha Corporation We have audited the accompanying Statements of Revenues and Direct Operating Expenses of certain assets (the “Assets”) acquired from Bell Media, LLC, for the years ended May 31, 2015 and 2014. These financial statements are the responsibility of the management of Boston Omaha Corporation (the “Company”). Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the revenues and direct operating expenses of the Assets for the years ended May 31, 2015 and 2014, in conformity with accounting principles generally accepted in the United States of America. We draw attention to Note 1 to the financial statements, which describes that the accompanying statements of revenues and direct operating expenses were prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission for inclusion in the Current Report on Form 8-K of Boston Omaha Corporation and are not intended to be a complete presentation of the Bell Media, LLC’s results of operations. Our opinion is not modified with respect to this matter. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas October 2, 2015 2 BOSTON OMAHA CORPORATION SCHEDULE A STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES OF CERTAIN ASSETS ACQUIRED FROM BELL MEDIA, LLC For the Twelve Months Ended May 31, Revenues: Billboard sales $ $ Sales discounts ) ) Total Revenues Direct Operating Expenses: Lease and sublease expense Billboard illumination Sales expense Materials, supplies and labor Internet expense Total Direct Operating Expenses Excess of Revenues over Direct Operating Expenses $ $ See accompanying Notes to the Statements of Revenues and Direct Operating Expenses of Certain Assets Acquired from Bell Media, LLC. 3 BOSTON OMAHA CORPORATION STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES OF CERTAIN ASSETS ACQUIRED FROM BELL MEDIA, LLC NOTE 1.BASIS OF PRESENTATION The accompanying statements of revenue and direct operating expenses of certain assets (“the Assets”) acquired from Bell Media LLC (“Bell”) have been prepared in connection with Bell’s sale of outdoor advertising assets to Link Media Alabama, LLC (“LMA”), a wholly-owned subsidiary of Boston Omaha Corporation, and to comply with the rules and regulations of the Securities and Exchange Commission (“SEC”) for inclusion by Boston Omaha Corporation in its current report on Form 8-K.The accompanying statements of revenue and direct operating expenses of certain assets acquired from Bell Media, LLC have been presented in lieu of complete financial statements as prescribed by Rule 3-05of Regulation S-X. The Assets consist of thirty-five billboard displays, structures, and intangible assets, some of which have finite lives. The statements of revenue and direct operating expenses of certain assets acquired from Bell Media LLC were prepared from the historical accounting records of Bell.The outdoor advertising assets represent a portion of the operations of Bell, and therefore, do not represent a stand-alone entity.Accordingly, historical financial statements in accordance with generally accepted accounting principles in the U.S. (“U.S. GAAP”) have not previously been prepared, nor is it practicable to prepare separate historical financial statements for this component of Bell.The statements of revenue and direct operating expenses of certain assets acquired vary from a complete income statement prepared in accordance with U.S. GAAP because they exclude indirect expenses, such as certain general and administrative expenses, depreciation and amortization, and Bell’s other lines of business.Therefore the results set forth in the statements of revenue and direct operating expenses of certain assets acquired may not be representative of future operations. Cash outflows for investment in billboards and structures through May 31, 2015 were $182,079.During June 2015, Bell exercised its option to purchase billboards located on three land leases.The option price was $1,600,000.The cash outflow for the exercise was $1,588,000 after application of a $12,000 lease deposit paid during 2012 at the inception of the lease. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of the accompanying combined statements of revenues and direct operating expenses in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of revenues and direct operating expenses during the reporting periods.Actual results may differ from the estimates and assumptions used in the preparation of the statements of revenues and direct operating expenses of certain assets acquired. Revenue Recognition The Assets generate revenue from outdoor advertising through the leasing of billboards.The terms of the operating leases relating to the Assets range from one month to three years and are generally billed monthly.Revenue for advertising space rental is recognized ratably over the term of the contract.Advertising revenue is reported net of agency commissions.Agency commissions are calculated based on a stated percentage applied to gross billing revenue for operations. Payments received in advance of being earned are recorded as deferred income. 4 BOSTON OMAHA CORPORATION STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES OF CERTAIN ASSETS ACQUIRED FROM BELL MEDIA, LLC NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue Recognition (Continued) Advertising agency commissions for the twelve months ended May 31, 2015 and 2014 were $32,333 and $19,214, respectively. Land Leases Most of the advertising structures are located on leased land.Land leases relating to the Assets are typically paid in advance for periods ranging from one to twelve months.The lease contracts include those with fixed payments and those with escalating payments.Some of the lease contracts contain a base rent payment plus an additional amount up to a particular percentage of revenue.Prepaid land leases are recorded as assets and expensed ratably over the related rental term and rent payments in arrears are recorded as an accrued liability. Direct Operating Expenses Direct operating expenses are recognized when incurred and consist of operations, maintenance, and general expenses required to sell and lease advertising space.Direct operating expenses include items such as lease and sublease expense, billboard illumination, sales expense, materials, supplies, labor and permits, and Internet expense. Exclusion of Indirect and Other Expenses Indirect general and administrative expenses, depreciation and amortization, company overhead, interest expense, taxes, and other expenses not directly associated with the sale and leasing of outdoor advertising have been excluded from the accompanying statements of revenue and direct operating expenses of certain assets acquired.Additionally, management believes that the historical results presented are not necessarily indicative of the future results of operations of the outdoor advertising business due to the omission of these expenses and potential future changes in the business environment. NOTE 3.CONCENTRATION OF REVENUES All of the outdoor advertising revenue is generated from assets located in and around Montgomery, Alabama. NOTE 4.COMMITMENTS With respect to the Assets, there are leases for thirty-two land locations for the display of its billboards.The leases are non-cancelable operating leases with terms ranging from month-to-month to two hundred thirty-two months.The total lease and sublease expense incurred for billboard locations for the twelve months ended May 31, 2015 and 2014 was $459,017 and $440,168 respectively. 5 BOSTON OMAHA CORPORATION STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES OF CERTAIN ASSETS ACQUIRED FROM BELL MEDIA, LLC NOTE 4.COMMITMENTS (Continued) The total future minimum rents for leases with terms in excess of one year are as follows: $ Thereafter $ During June 2015, a purchase option on one of the leases, in the amount of $1,600,000 was exercised.(See Note 1.)Accordingly, no future minimum rents for this lease have been included in the above table. NOTE 5.SUBSEQUENT EVENTS On June 19, 2015, Bell sold its outdoor adverting assets to Link Media Alabama LLC (“LMA”), a wholly-owned subsidiary of Boston Omaha Corporation.The sales price was $6,684,604. On June 19, 2015 LMA executed a transition services agreement with Bell.To facilitate the transition of the outdoor advertising business, Bell will perform certain managerial and administrative services during the six months following the execution of the sales agreement.The monthly fee for the services is $11,000 plus reimbursement of direct expenses.LMA may terminate the agreement by providing Bell with written notice fifteen days prior to cancellation. Subsequent events have been evaluated for recognition and disclosure through October 2, 2015, the date the financial statements were issued. 6 BOSTON OMAHA CORPORATION SCHEDULE B STATEMENT OF ASSETS ACQUIRED AND LIABILITIES ASSUMED FROM BELL MEDIA, LLC AS OF JUNE 19, 2015 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Boston Omaha Corporation We have audited the accompanying Statement of Assets Acquired and Liabilities Assumed of assets acquired from Bell Media, LLC (the “Assets”) as of June 19, 2015, and the related notes to the financial statement. This financial statement is the responsibility of the management of Boston Omaha Corporation (the “Company”). Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above presents fairly, in all material respects, the assets acquired and liabilities assumed of Bell Media, LLC as of June 19, 2015, described in Note 1, in conformity with accounting principles generally accepted in the United States of America. As described in Note 1, the financial statement has been prepared on the basis of the allocation of Boston Omaha Corporation’s purchase price as of June 19, 2015 to assets acquired and liabilities assumed pursuant to the Asset Sale and Purchase Agreement between Boston Omaha Corporation and Bell Media, LLC. The financial statement is not intended to be a complete presentation of Bell Media, LLC’s assets and liabilities. Our opinion is not modified with respect to this matter. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas October 2, 2015 2 BOSTON OMAHA CORPORATION SCHEDULE B STATEMENT OF ASSETS ACQUIRED AND LIABILITIES ASSUMED FROM BELL MEDIA, LLC As of June 19, 2015 ASSETS ACQUIRED Noncurrent Assets: Structures and displays $ Customer relationships Permits, licenses, and lease acquisition costs Noncompetition and non-solicitation agreements Goodwill Total Noncurrent Assets Acquired $ LIABILITIES ASSUMED Noncurrent liabilities $
